PER CURIAM.
This case came on to be heard on the record and briefs and oral argument of counsel.
And it appearing that the trial court did not err in instructing the jury by pointing out the inconsistency between the answer to interrogatory No. 4 and the general verdict, Rulé 49(b) of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c; and it appearing that there is substantial evidence to support the verdict of the jury, Cleveland R. Co. v. Hunt, 116 Ohio St. 291, 156 N.E. 133; Cleveland R. Co. v. Merk, 124 Ohio St. 596, 180 N.E. 51; Yager, Receiver, v. Marshall, 129 Ohio St. 584, 196 N.E. 375, it is ordered that the judgment be, and it hereby is affirmed.